Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 11, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elers et al. [US 2006/0078679 A1] (hereinafter Elers) and further in view of Nguyen et al. [US 2015/0147484 A1] (hereinafter Nguyen).

Regarding claim 1, Elers teaches,
a method of forming a silicon-containing thin film on a substrate (i.e. silicon, silicon oxide [SiO2], coated silicon, silicon nitride [SiN], and other similar combinations, Para. 65) in a reaction space by a cyclic vapor deposition process (Para. 2, 97, 173) comprising at least one deposition cycle (comprising a plurality of phases in varying order, Para. 7) comprising: 
contacting the substrate with a vapor phase (wherein each material is preferably volatile of gaseous as deposited to react with subsequent materials throughout the ALD process, Fig. 5, Para. 97) silicon precursor (wherein NH3, for example, would have been a known reactant with silicon dioxide, 106/109, Fig. 5, Para. 86-87 or SixHy, halide source gas, Para. 154, 184; see also wherein a halogen species may be absorbed into the substrate, 102/105, Fig. 5, Para. 83) comprising a halosilane (such as organic reaction agents [Para. 151-152]; silanes, boranes, germanes and other mixed halogen compounds [i.e. SiH2FCl] may be used and where hydrogen atoms may be replaced by halogen atoms [i.e. SiH3F, SiH2F2, SiHF3 and similar combinations], Para. 158); 
contacting the substrate with an amine reactant (110/113, Fig. 5, gettering agents [i.e. ammonia [NH3] or derivatives, Para. 106, 136-137); and 
contacting the substrate with an acyl halide or carboxylic acid reactant (known for use in etching and reduction applications such as elemental extraction from oxides, Para 46, 58, 137; 102/105 phase 1, Fig. 5, Para. 83).
However, it is noted that Elers also teaches,
wherein cycle 105 is the “metal phase.”  However, it is noted that it would have been obvious to one in the art to use said cycle or “phase” for non-metal contributing such as that for contributing oxygen or carbon to a growing thin film (i.e. SiON or SiCON, Para. 106-116).  Elers also teaches wherein phases are not in a distinct order but numbered for identification purposes, and thus may be arranged in varying order wherein an entire cycle (115, Fig. 5) may be conducted multiple times (Para. 7 and 91-93).
Referring to Nguyen, Nguyen teaches,
a method of forming a silicon-containing thin film on a substrate (Para. 6-8, 17-19, 20, 69) in a reaction space by a cyclic vapor deposition process (Para. 4, 71) comprising at least one deposition cycle (wherein multiple processes may be carried out to attain specific thickness and varying materials, Para. 67-68) comprising: 
contacting the substrate with a vapor phase silicon precursor comprising a halosilane (Para. 6-7, 17, 20, 26; see also wherein another precursor may be applied to provide a source of nitrogen and/or carbon for the film, Para. 20); 
contacting the substrate with an amine reactant (such as a halogenated carbo-sillyl amine, Para. 17, 20, or a nitrogen containing plasma comprised of an amine, Para. 25; see also wherein deposition may comprise alternating layers of SiN, SiC, and SiCN, Para. 69; and wherein alternating doses of reagents may be applied to the substrate, Para. 80); and 
contacting the substrate with an acyl halide or carboxylic acid reactant (which may form the silicon precursor; Para. 32-37).
In view of such teachings of Elers and Nguyen, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use halosilanes, amines, and halides to control material/elemental properties of the thin film throughout the growth process.  Furthermore, said compounds are known to be used to react with substrate materials (i.e. silicon and silicon compounds) for target elemental additions and reductions (see MPEP § 2144.07 and § 2144.09).

Regarding claim 5, Elers teaches,
the method of Claim 1, wherein the at least one deposition cycle (109, Fig. 5) additionally comprises contacting the substrate with a second amine reactant (in step 106, Fig. 5, Para. 86).

Regarding claim 11, Elers teaches,
the method of Claim 1, wherein the at least one deposition cycle additionally comprises contacting the substrate with a hydrogen reactant (i.e. NH3 or similar hydrogen bearing reactants used to add other species into the layer being deposited, Para. 66, 70, 97; see also 106, Fig. 5, 86).

Regarding claim 13, Elers teaches,
the method of Claim 11, wherein the hydrogen reactant comprises a NH3, N2H2, any alkyl substituted hydrazine or pnictogen hydride (wherein NH3 or similar hydrogen bearing reactants is applied, Para. 66, 70, 97; see also 106, Fig. 5, 86).

Regarding claim 14, Elers teaches,
the method of Claim 1, wherein the at least one deposition cycle comprises alternately and sequentially contacting the substrate with the silicon precursor, the amine reactant, and the acyl halide reactant (wherein phases one, two, and three are numbered for convenience and not actual order or sequence, Para. 72, and thus, adding additional steps or phases to the ALD cycle which would be obvious to one in the art [i.e. ending with phase two {109, Fig. 5} after completion of one of multiple ALD process {115, Fig. 5} to supply the oxidizing reactant to the growing film, Para. 67-69 and 102-103]) at a temperature of less than 300°C (wherein ranges of 100°C-700°C, and 250°C-400°C are explained as dependent on the reactants used, Para. 172).
Elers does not specifically teach,
a temperature of less than 300°C.
However, it is noted that Elers does mention,
ranges falling within the claimed temperature values and wherein said ranges are dependent upon materials used.
	Referring to Nguyen, Nguyen teaches,
contacting the substrate with the silicon precursor, the amine reactant, and the acyl halide reactant at a temperature of less than 300°C (wherein specific temperature ranges [including ranges listed to be less than about 550, 500, 450 400, 350, 300, 250 or 200°C] are based on properties of the selected film precursors, reagents, and substrate surface, Para. 63).
In view of such teachings of Elers and Nguyen, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to try the claimed temperature ranges to best optimize fabrication parameters such as temperature and pressure to maintain the appropriate conditions for the reaction of species throughout the deposition process (see MPEP § 2144.07). A prima facie case of obviousness exists for close and overlapping temperature ranges as it would be obvious to through routine experimentation for the optimization of the fabrication process and target structure (see Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP § 2144.05).

Regarding claim 18, Elers teaches,
the method of Claim 1, wherein the at least one deposition cycle comprises alternately and sequentially contacting the substrate with the silicon precursor, the amine reactant and the acyl halide reactant (wherein phases one, two, and three are numbered for convenience and not actual order or sequence, Para. 72, and thus, adding additional steps or phases to the ALD cycle which would be obvious to one in the art [i.e. ending with phase two {109, Fig. 5} after completion of one of multiple ALD process {115, Fig. 5} to supply the oxidizing reactant to the growing film, Para. 67-69 and 102-103]) at a temperature of greater than 300°C (wherein ranges of 100°C-700°C, and 250°C-400°C are explained as dependent on the reactants used, Para. 172).
Elers does not specifically teach,
a temperature of greater than 300°C.
However, it is noted that Elers does mention,
ranges falling within the claimed temperature values and wherein said ranges are dependent upon materials used.
	Referring to Nguyen, Nguyen teaches,
contacting the substrate with the silicon precursor, the amine reactant and the acyl halide reactant at a temperature of greater than 300°C (wherein specific temperature ranges [including ranges listed to be less than about 550, 500, 450 400, 350, 300, 250 or 200°C] are based on properties of the selected film precursors, reagents, and substrate surface, Para. 63).
In view of such teachings of Elers and Nguyen, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to try the claimed temperature ranges to best optimize fabrication parameters such as temperature and pressure to maintain the appropriate conditions for the reaction of species throughout the deposition process (see MPEP § 2144.07). A prima facie case of obviousness exists for close and overlapping temperature ranges as it would be obvious to through routine experimentation for the optimization of the fabrication process and target structure (see Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP § 2144.05).

Regarding claim 19, Elers does not specifically teach,
wherein the silicon-containing thin film has a k- value of more than about 4.5.
However, it is noted that Elers does mention,
dielectric and low-k materials such as silicon oxide materials as sensitive surfaces applicable to the deposition methods and exposure to reactants and precursors (Para. 65, Claim 24).
Referring to Nguyen, Nguyen teaches,
wherein the silicon-containing thin film has a k- value of more than about 4.5 (wherein k- values may be distinguished between SiCN and SiN, Fig. 4B, Para. 85).
In view of such teachings of Elers and Nguyen, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form a material around the claimed k- value through routine experimentation through optimizing fabrication parameters such as carbon, oxygen, and/or nitrogen content and reaction/substrate temperature (see MPEP § 2144.07).

Claims 2-4, 10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elers and further in view of Nguyen and Girard et al. 	[US 2015/0376211 A1] (hereinafter Girard).

Regarding claim 2, Elers teaches,
the method of Claim 1, wherein the at least one deposition cycle (115, Fig. 5) comprises, in order (wherein phases one, two, and three are numbered for convenience and not actual order or sequence, Para. 72, and thus, adding additional steps or phases to the ALD cycle which would be obvious to one in the art [i.e. ending with phase two {109, Fig. 5} after completion of one of multiple ALD process {115, Fig. 5} to supply the oxidizing reactant to the growing film, Para. 67-69 and 102-103]): 
contacting the substrate with the acyl halide or carboxylic acid reactant (known for use in etching and reduction applications such as elemental extraction from oxides, Para 46, 58, 137; 102/105 phase 1, Fig. 5, Para. 83); 
contacting the substrate with the amine reactant (110/113, Fig. 5, gettering agents [i.e. ammonia [NH3], Para. 106, 136-137); and 
contacting the substrate with the vapor phase silicon precursor (wherein NH3, for example, would have been a known reactant with silicon dioxide, 106/109, Fig. 5, Para. 86-87 or SixHy, halide source gas, Para. 154, 184; see also wherein each material is preferably volatile of gaseous as deposited to react with subsequent materials throughout the ALD process, Fig. 5, Para. 97) comprising a halosilane (such as organic reaction agents [Para. 151-152]; silanes, boranes, germanes and other mixed halogen compounds [i.e. SiH2FCl] may be used and where hydrogen atoms may be replaced by halogen atoms [i.e. SiH3F, SiH2F2, SiHF3 and similar combinations], Para. 158).
Referring to Girard, Girard analogously teaches, 
wherein the at least one deposition cycle comprises, in order (wherein introduction of precursors may be varied and the deposition may occur with or without the amine reactant [i.e. NH3], and thus would be obvious to include or remove, varying order of use, in one cycle depending on the control carbon and nitrogen content in the film, Para. 255, 276, 283, 304): 
contacting the substrate with the acyl halide or carboxylic acid reactant (wherein said reactant may be deposited by itself of with another compound such as an amine and thus would be obvious to include compounds together, in order, or rearranging order to achieve the desired reaction for chemical selectivity of the depositing thin film, Para. 115, 191, 226, 256); 
contacting the substrate with the amine reactant (i.e. wherein NH3 may be used to react with halosilanes to form another product such as disilylamine [DSA] and other silicon precursors for follow-on cycles such as SiH3)2-N-SiH2X and HX, Para. 202; see also 123; see also Para. 192, 218, 226, 257; Claim 23); and 
contacting the substrate with the vapor phase silicon precursor (i.e. trisilylamine [TSA], Para. 4) comprising a halosilane (i.e. adding halosilanes such as monohalosilane or dihalosilane to react with an amine or another compound such as NH3, Para. 201-202; see also Para. 242, 260, Claim 12).
In view of such teachings of Elers, Nguyen, and Girard, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to try various arrangements and order of substrate contact with the claimed materials/phases/steps to control elemental concentration within layers throughout the thin film deposition such process (i.e. carbon and oxide content) as well as thickness of each target layer (see § MPEP 214.07).  

Regarding claim 3, Elers teaches,
the method of Claim 1, wherein the at least one deposition cycle (115, Fig. 5) comprises, in order (wherein phases one, two, and three are numbered for convenience and not actual order or sequence, Para. 72, and thus, adding additional steps or phases to the ALD cycle which would be obvious to one in the art [i.e. ending with phase two {109, Fig. 5} after completion of one of multiple ALD process {115, Fig. 5} to supply the oxidizing reactant to the growing film, Para. 67-69 and 102-103]): 
contacting the substrate with the vapor phase silicon precursor (wherein NH3, for example, would have been a known reactant with silicon dioxide, 106/109, Fig. 5, Para. 86-87 or SixHy, halide source gas, Para. 154, 184; see also wherein each material is preferably volatile of gaseous as deposited to react with subsequent materials throughout the ALD process, Fig. 5, Para. 97) comprising a halosilane (such as organic reaction agents [Para. 151-152]; silanes, boranes, germanes and other mixed halogen compounds [i.e. SiH2FCl] may be used and where hydrogen atoms may be replaced by halogen atoms [i.e. SiH3F, SiH2F2, SiHF3 and similar combinations], Para. 158); 
contacting the substrate with the amine reactant (110/113, Fig. 5, gettering agents [i.e. ammonia [NH3], Para. 106, 136-137); and 
contacting the substrate with the acyl halide or carboxylic acid reactant (known for use in etching and reduction applications such as elemental extraction from oxides, Para 46, 58, 137; 102/105 phase 1, Fig. 5, Para. 83).
Referring to Girard, Girard analogously teaches, 
the method of Claim 1, wherein the at least one deposition cycle comprises, in order (wherein introduction of precursors may be varied and the deposition may occur with or without the amine reactant [i.e. NH3], and thus would be obvious to include or remove, varying order of use, in one cycle depending on the control carbon and nitrogen content in the film, Para. 255, 276, 283, 304): 
contacting the substrate with the vapor phase silicon precursor comprising a halosilane (i.e. adding halosilanes such as monohalosilane or dihalosilane to react with an amine or another compound such as NH3, Para. 201-202; see also Para. 242, 260, Claim 12); 
contacting the substrate with the amine reactant (i.e. wherein NH3 may be used to react with halosilanes to form another product such as disilylamine [DSA] and other silicon precursors for follow-on cycles such as SiH3)2-N-SiH2X and HX, Para. 202; see also 123; see also Para. 192, 218, 226, 257; Claim 23); and 
contacting the substrate with the acyl halide or carboxylic acid reactant (wherein said reactant may be deposited by itself of with another compound such as an amine and thus would be obvious to include compounds together, in order, or rearranging order to achieve the desired reaction for chemical selectivity of the depositing thin film, Para. 115, 191, 226, 256).
In view of such teachings of Elers, Nguyen, and Girard, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to try various arrangements and order of substrate contact with the claimed materials/phases/steps to control elemental concentration within layers throughout the thin film deposition such process (i.e. carbon and oxide content) as well as thickness of each target layer (see § MPEP 214.07).  

Regarding claim 4, Elers teaches,
the method of Claim 1, wherein the at least one deposition cycle (115, Fig. 5) comprises, in order (wherein phases one, two, and three are numbered for convenience and not actual order or sequence, Para. 72, and thus, adding additional steps or phases to the ALD cycle which would be obvious to one in the art [i.e. ending with phase two {109, Fig. 5} after completion of one of multiple ALD process {115, Fig. 5} to supply the oxidizing reactant to the growing film, Para. 67-69 and 102-103]): 
contacting the substrate with the vapor phase silicon precursor (wherein NH3, for example, would have been a known reactant with silicon dioxide, 106/109, Fig. 5, Para. 86-87 or SixHy, halide source gas, Para. 154, 184; see also wherein each material is preferably volatile of gaseous as deposited to react with subsequent materials throughout the ALD process, Fig. 5, Para. 97) comprising a halosilane (such as organic reaction agents [Para. 151-152]; silanes, boranes, germanes and other mixed halogen compounds [i.e. SiH2FCl] may be used and where hydrogen atoms may be replaced by halogen atoms [i.e. SiH3F, SiH2F2, SiHF3 and similar combinations], Para. 158); 
contacting the substrate with the acyl halide or carboxylic acid reactant (known for use in etching and reduction applications such as elemental extraction from oxides, Para 46, 58, 137; 102/105 phase 1, Fig. 5, Para. 83); and 
contacting the substrate with the amine reactant (110/113, Fig. 5, gettering agents [i.e. ammonia [NH3], Para. 106, 136-137).
Referring to Girard, Girard analogously teaches, 
the method of Claim 1, wherein the at least one deposition cycle comprises, in order (wherein introduction of precursors may be varied and the deposition may occur with or without the amine reactant [i.e. NH3], and thus would be obvious to include or remove, varying order of use, in one cycle depending on the control carbon and nitrogen content in the film, Para. 255, 276, 283, 304): 
contacting the substrate with the vapor phase silicon precursor (.e. trisilylamine [TSA], Para. 4) comprising a halosilane (i.e. adding halosilanes such as monohalosilane or dihalosilane to react with an amine or another compound such as NH3, Para. 201-202; see also Para. 242, 260, Claim 12); 
contacting the substrate with the acyl halide or carboxylic acid reactant (wherein said reactant may be deposited by itself of with another compound such as an amine and thus would be obvious to include compounds together, in order, or rearranging order to achieve the desired reaction for chemical selectivity of the depositing thin film, Para. 115, 191, 226, 256); and 
In view of such teachings of Elers, Nguyen, and Girard, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to try various arrangements and order of substrate contact with the claimed materials/phases/steps to control elemental concentration within layers throughout the thin film deposition such process (i.e. carbon and oxide content) as well as thickness of each target layer (see § MPEP 214.07).  

Regarding claim 10, Elers teaches,
the method of Claim 1, wherein the amine reactant (e.g. alkyl derivatives of relevant groups such as hydrogen azide [HN3] to use CH3N3 and similar compounds, Para. 106) are applied.
Elers does not specifically teach,
wherein the amine reactant comprises an ethylene diamine, phenylenediamine, butanediamine, diaminohexane, diamino propane, or propane tri-amine.
Referring to Girard, Girard teaches,
wherein the amine reactant comprises an ethylene diamine, phenylenediamine, butanediamine, diaminohexane, diamino propane, or propane tri-amine (Para. 123, 192, 226).
In view of such teachings of Elers and Girard, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to try the claimed amine reactants or similar chemical compounds due to their known halogen free composition; to control catalytic reactions for targeted purity of the deposited layer (see MPEP § 2144.07 and § 2144.09).

Regarding claim 12, Elers teaches,
the method of Claim 11, wherein the at least one deposition cycle comprises, in order (wherein phases one, two, and three are numbered for convenience and not actual order or sequence, Para. 72, and thus, adding additional steps or phases to the ALD cycle which would be obvious to one in the art [i.e. ending with phase two {109, Fig. 5} after completion of one of multiple ALD process {115, Fig. 5} to supply the oxidizing reactant to the growing film, Para. 67-69 and 102-103]): 
contacting the substrate with the vapor phase (wherein each material is preferably volatile of gaseous as deposited to react with subsequent materials throughout the ALD process, Fig. 5, Para. 97) silicon precursor (wherein NH3, for example, would have been a known reactant with silicon dioxide, 106/109, Fig. 5, Para. 86-87 or SixHy, halide source gas, Para. 154, 184; see also wherein a halogen species may be absorbed into the substrate, 102/105, Fig. 5, Para. 83) comprising a halosilane (such as organic reaction agents [Para. 151-152]; silanes, boranes, germanes and other mixed halogen compounds [i.e. SiH2FCl] may be used and where hydrogen atoms may be replaced by halogen atoms [i.e. SiH3F, SiH2F2, SiHF3 and similar combinations], Para. 158); 
contacting the substrate with the hydrogen reactant (110/113, Fig. 5, gettering agents [i.e. ammonia [NH3] or derivatives, Para. 86, 106, 136-137; see also Para. 66, 70, 97); 
contacting the substrate with the acyl halide or carboxylic acid reactant; and contacting the substrate with the amine reactant (known for use in etching and reduction applications such as elemental extraction from oxides, Para 46, 58, 137; 102/105 phase 1, Fig. 5, Para. 83).

Referring to Girard, Girard analogously teaches,
the method of Claim 11, wherein the at least one deposition cycle comprises, in order (wherein introduction of precursors may be varied and the deposition may occur with or without the amine reactant [i.e. NH3], and thus would be obvious to include or remove, varying order of use, in one cycle depending on the control carbon and nitrogen content in the film, Para. 255, 276, 283, 304): 
contacting the substrate with the vapor phase silicon precursor comprising a halosilane (i.e. adding halosilanes such as monohalosilane or dihalosilane to react with an amine or another compound such as NH3, Para. 201-202; see also Para. 242, 260, Claim 12); 
contacting the substrate with the hydrogen reactant (i.e. wherein hydrogen bearing NH3 may be used to react with halosilanes to form another product such as disilylamine [DSA] and other silicon precursors for follow-on cycles such as SiH3)2-N-SiH2X and HX, Para. 202; see also 123; see also Para. 192, 218, 226, 257; Claim 23); 
contacting the substrate with the acyl halide or carboxylic acid reactant; and contacting the substrate with the amine reactant (wherein said reactant may be deposited by itself of with another compound such as an amine and thus would be obvious to include compounds together, in order, or rearranging order to achieve the desired reaction for chemical selectivity of the depositing thin film, Para. 115, 191, 226, 256).
In view of such teachings of Elers, Nguyen, and Girard, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to try various arrangements and order of substrate contact with the claimed materials/phases/steps to control elemental concentration within layers throughout the thin film deposition such process (i.e. carbon and oxide content) as well as thickness of each target layer (see § MPEP 214.07).  

Regarding claim 20, Elers does not specifically teach,
wherein the silicon-containing thin film comprises SiOCN.
However, it is noted that Elers does mention,
	wherein the surface may be comprised of silicon compounds such as silicon oxide and silicon nitride and thus It would be obvious to include silicon oxycarbonitride (i.e. in use for etch stop layer 54, Fig. 3, Para. 39) as a silicon compound (Para. 26).
Referring to Girard, Girard teaches,
wherein the silicon-containing thin film comprises SiOCN (Para. 133).
In view of such teachings of Elers and Girard, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to try various silicon-containing films such as those containing, nitrogen, oxygen, and carbon, as taught by Girard, to fine tune electrical properties such as dielectric performance, chemical selectivity such as etch control/stop layers, passivation layers, and other applications commonly used with said material (see MPEP § 2144.07).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elers and further in view of Nguyen and Masaaki et al. [GB 2148328 A] (hereinafter Masaaki).

Regarding claim 6, Elers teaches,
the method of Claim 1, wherein the silicon reactant has a formula SinX2n+2, wherein X is a halogen and n is an integer from 1 to 4 (wherein silicon compounds [i.e. such as SiCH2] may be used as gettering agents, Para. 128; wherein reaction between silicon compound [e.g. silicon oxide SiO2 or silicon nitride Si3N4] and hydrogen halide occurs, Para. 165-167; see also Para. 27).
However, Elers does not specifically teach, 
the formula SinX2n+2.  
It is noted that Elers does teach, 
wherein reaction between silicon compound [e.g. silicon oxide SiO2 or silicon nitride Si3N4] and hydrogen halide occurs, (Para. 165-167; see also Para. 27) and it would be obvious to one in the art to try similar halide compounds to react with the silicon substrate and precursors.
Referring to Masaaki, Masaaki teaches,
the method of Claim 1, wherein the silicon reactant has a formula SinX2n+2, wherein X is a halogen and n is an integer from 1 to 4 (Pg. 1, Lin. 61, Pg. 2, Lin. 64 – Pg. 3, Lin. 4).
In view of such teachings of Elers and Masaaki, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use chemical compounds of the claimed structure due to their common application to silicon material fabrication (i.e. silicon halide decomposition and compatibility throughout the process; i.e. decomposition of silanes, see MPEP § 2144.07).  Furthermore, a prima facie case of obviousness exists where chemical compounds have very close structural similarities and similar utilities (see In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), MPEP § 2144.09) as such compounds would have been known to use with silicon substrate material.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Elers and further in view of Nguyen and Lavoie et al. [US 2013/0196516 A1] (hereinafter Lavoie).

Regarding claim 7, Elers teaches,
the method of Claim 1, wherein the silicon reactant (silicon compounds [i.e. such as SiCH2] used as gettering agents, Para. 128) comprises an alkylhalosilane or octachlorotrisilane (e.g. SixHy, Para. 154).
Referring to Lavoie, Lavoie teaches,
wherein the silicon reactant comprises an alkylhalosilane or octachlorotrisilane (Para. 16 and 78).
In view of such teachings of Elers and Lavoie, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use an alkylhalosilane for the pretreatment of a silicon surface and follow-on processes with reduced steps (i.e. incorporating reactive species to further etch silicon material) (see MPEP § 2144.07).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elers and further in view of Nguyen and Filler et al.	[J. Am. Chem. Soc. 2006, 128, 3, 770–779] (hereinafter Filler).

Regarding claim 9, Elers teaches,
the method of Claim 1, wherein the carboxylic acid reactant (Para. 46) is applied.
Elers does not specifically teach,
wherein the carboxylic acid reactant comprises a 1,3 dioic acid, adipic acid, or terephthalic acid.
Referring to Filler, Filler teaches,
wherein the carboxylic acid reactant comprises a 1,3 dioic acid, adipic acid, or terephthalic acid (Pg. 779, Column 2; second paragraph of IV. Conclusions).
In view of such teachings of Elers and Filler, 
it would have been obvious to one of ordinary skill in the art at the time of the invention
to utilize said compounds due to the plasticizer properties which may be useful in subsequent steps of substrate contact while minimizing intermediate application and cleaning/removal steps (i.e. forming bonds to improve cleaning efficiency with respect to other compounds, or prevention of undesirable materials from depositing on the surface) and leaving favorable materials such as amines and alkenes for subsequent fabrication steps (see MPEP § 2144.07).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Elers and further in view of Nguyen and Bowen et al. [US 2014/0030448 A1] (hereinafter Bowen).

Regarding claim 15, Elers does not specifically teach,
wherein the silicon-containing thin film comprises from about 3 to about 30 at% nitrogen and about 3 to about 30 at% carbon.
However, it is noted that Elers does mention, 
wherein surfaces may be comprised of silicon compounds such as silicon oxide and silicon nitride and therefore, silicon oxycarbonitride and relevant compounds comprising said elements (Para. 26) would have been known to one of ordinary skill in art.
Referring to Bowen, Bowen teaches,
wherein the silicon-containing thin film comprises from about 3 to about 30 at% nitrogen and about 3 to about 30 at% carbon (i.e. SixCyNz wherein x is about 51 to 100, y is 0 to 49, and z is 0 to 50 atomic weight percent, Para. 15 and wherein precursors, such as organosilicon compounds, may be used with varying reaction temperatures to control percentages of carbon and nitrogen in the growing films, Para. 34).
In view of such teachings of Elers and Bowen, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to try the percentages within the claimed ranges of elemental species in order to fine tune characteristics for the thin films such as dielectric performance, reducing leakage current and/or chemical reactivity in etching/removal processes (see MPEP § 2144.07).  Additionally, a prima facie case of obviousness exists where atomic weight percentage ranges overlap as "the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," (see Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP § 2144.05).


Allowable Subject Matter

Claims 8, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 8, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the acyl halide reactant comprises a fumaryl chloride, malonyl chloride, succinyl chloride, trimesoyl chloride, glutaryl chloride, adipoyl dichloride or phthaloyl chloride,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 16, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the silicon-containing thin film has a wet etch rate of greater than about 30 nm/min in dilute HF,” in combination with the rest of claim limitations as claimed and defined by the Applicant.
Regarding dependent Claim 17, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the silicon-containing thin film has a k- value of less than about 5,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Blomberg et al. 		[US 2012/0269962 A1]
Lopatin et al.		[US 2010/0330425 A1]
Matero et al. 		[US 2009/0209081 A1]
Miwa et al.		[CN 1265110 A]	
Satta et al.		[US 2002/0155722 A1]
Shang et al. 		[KR 102234260 B1]	
Sims et al.		[US 9865455 B1]
Tang et al. 		[US 2020/0161438 A1]
Takao et al.		[CN 1265110 A]
Weidman et al.		[US 2012/0122302 A1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W HOUSTON III/Examiner, Art Unit 2819                                                                                                                                                                                                        

				/ISMAIL A MUSE/                                                          Primary Examiner, Art Unit 2819